DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 5/3/2021. Claims 7-8 were cancelled.  Claims 1–6, and 9 –10 are now pending in the application. 
	
Claim Analysis
2.	Summary of Claim 1:
An article formed using a polyester resin composition, the polyester resin composition comprising: 

(A) about 100 parts by weight of a polybutylene terephthalate (PBT) 5resin; 

(B) greater than or equal to about 0.01 parts by weight and less than about 0.1 parts by weight of a phenol-based antioxidant; 

(C) greater than or equal to about 0.01 parts by weight and less than about 0.1 parts by weight of a thioester-based antioxidant; 

 10(D) greater than or equal to about 0.01 parts by weight and less than 0.2 parts by weight of an ethylene acrylic acid-based copolymer; and 

(E) greater than or equal to about 0.01 parts by weight and less than 0.2 parts by weight of montan wax,

wherein the article exhibits a gas generation amount of less than or equal to about 100 ppm when fogging is evaluated at a temperature of 250°C for 3 hours.

 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 – 6 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro, et al. (JP 10-316844 as listed on the IDS dated 8/19/2020; English Machine Translation incorporated herewith) in view of Ding et al. (US Patent 8,716,378) as listed on the IDS dated 7/30/2019.
The disclosure of Tadokoro et al. is adequately set forth on pages 3-5 of the Office Action dated 2/3/2021 and is incorporated herein by reference.

Regarding claims 1, 4 and 9-10, Tadokoro et al. teach a thermoplastic composition for use in a molded product thereby reading on the article comprising polybutylene terephthalate in an amount of 100 parts by weight thereby reading on (A) as required by the instant claim, a phenol based antioxidant in an amount of 0.01 to 0.5 parts by weight thereby reading on (B) as required by the instant claim, a thioether-based antioxidant in an amount of 0.01 to 0.5 parts by weight thereby reading on (C) as required by the instant claim, and a coal-based synthetic wax (claim 1), wherein the coal-based synthetic wax is particularly preferred to be montanic acid ester wax in an amount of 0.05 to 1 parts by weight [0025] thereby reading on (E) as required by the instant claim.
Tadokoro et al. do not teach (D) an ethylene acrylic acid based copolymer and are further silent on the amount of (D) as required by the instant claim.
Ding et al. teach a polyester composition comprising poly(butylene terephthalate), a stabilizer selected from an antioxidant including thio esters and phenol antioxidants (col. 12 lines 4-16), an impact modifier selected from a (meth)acrylate rubber such as an ethylene-acrylic acid wherein the impact modifier is present in an amount of 0 to 5 wt% (col. 10 lines 12 – 24 and lines 45 – 52) thereby reading 
Tadokoro et al. do not particularly teach the gas generation, the melt flow index or the thermal distortion temperature of the article.
However, Tadokoro et al. recognize the importance of lowering the gas permeability and further teach the need for thermal stability of the molded product [0049]. Tadokoro et al. also teach the method of molding the resin composition wherein the method includes blending the polyester based elastomer with the antioxidant to integrally mold the resin composition using conventional known methods [0007]. Therefore, the amount of gas generation, flow properties and heat stability can be optimized via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the properties of gas generation, flow properties and heat stability for the intended application via a routine optimization, thereby obtaining the present invention.

Regarding claim 2, Tadokoro et al. teach the PBT having an intrinsic viscosity of 0.9 [0054].
Regarding claim 3, Tadokoro et al. teach the polybutylene terephthalate resin is a polyester containing terephthalic acid as a main acid component and 1,4-butanediol as a main glycol component [0010]. 
Regarding claim 5, Tadokoro et al. teach montanic acid ester wax [0025].
.


5.	Claims 1 – 4, 6 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Patent 8,716,378 B2) as listed on the IDS dated 7/30/2019.
Regarding claims 1 and 9-10, Ding et al. teach an article molded from a polyester composition comprising from 40 to 60 wt% poly(butylene terephthalate) thereby reading on the (A) as required by the instant claim, a stabilizer in an amount of preferably 0.05 wt% to 0.5 wt% (claim 1, col. 11 lines 57-60) wherein the stabilizer is selected from an antioxidant including thio esters and phenol antioxidants (col. 12 lines 4-16) thereby reading on the (B) and (C) as required by the instant claim, an impact modifier selected from a (meth)acrylate rubber such as an ethylene-acrylic acid wherein the impact modifier is present in an amount of from 0 to 5 wt% (col. 10 lines 12 – 24 and lines 45-52)  thereby reading on the (D) as required by the instant claim, and further comprising conventional additives such as montan wax in the amount of 0.1 to 1 parts by weight (col. 13 lines 16- 18) thereby reading on the (E) as required by the instant claim.
Ding et al. and the claims differ in that Ding. et al. do not teach the exact same proportions for the polyester resin, the antioxidants, and the impact modifier as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Ding et al. (40 to 60 wt% for the PBT, 0.05 to 0.5 wt% for the antioxidants, 0 to 5 wt% for the impact modifier) overlap the instantly claimed proportions (100 parts by weight of the PBT, 0.01 – 0.1 parts by weight of the antioxidants, 0.01 – 0.2 parts by weight of the ethylene acrylic acid copolymer) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of 
Ding et al. do not particularly teach montan wax in a preferred embodiment.
 	However, Ding et al. teach montan wax with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination.  Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” montan wax among the conventional additives that were disclosed as the teaching represents a finite number of identified, predictable combinations.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Ding et al. do not particularly teach the gas generation, the melt flow index or the thermal distortion temperature of the article.
However, Ding et al. recognize the importance of controlling the gas generation caused by decomposition during processing at high melt temperatures required to form the composition into molded parts (col. 7 line 59). Ding et al. further disclose the formulations requiring desirable flow properties and heat stability (col. 3 line 52). Therefore, the amount of gas generation, flow properties and heat stability can be optimized via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the properties of gas generation, flow properties and heat stability for the intended application via a routine optimization, thereby obtaining the present invention.

Regarding claim 2, Ding et al. teach the polybutylene terephthalate having an intrinsic viscosity of 0.5 to 1.0 dL/g (col. 6 line 41) thereby encompassing the range as required by the instant claim.

Regarding claim 4, Ding et al. teach ethylene-acrylic acid “EEA” (col. 10 lines 12 – 24 and line 45) thereby reading on the ethylene acrylic acid copolymer as required by the instant claim.
Regarding claim 6, Ding et al. teach the composition further comprising a flame retardant (claim 1).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US Patent 8,716,378 B2) as listed on the IDS dated 7/30/2019 in view of Tadokoro, et al. (JP 10-316844 as listed on the IDS dated 8/19/2020; English Machine Translation incorporated herewith).
Regarding claim 5, Ding et al. teach the polyester resin composition as set forth above and incorporated as reference herewith.
Ding et al. do not particularly teach the montan wax comprising montanic acid wax, montan ester wax, montanic acid ester wax, or a combination thereof as required by the instant claims.
Tadokoro et al. teach a thermoplastic composition for use in a molded product comprising polybutylene terephthalate, a phenolic antioxidant, a thioether antioxidant and a coal-based synthetic wax (claim 1), wherein the coal-based synthetic wax is particularly preferred to be montanic acid ester wax [0025]. Tadokoro et al. offer the motivation of using montanic acid ester wax due to its ability to improve mold releasability [0025]. In light of these benefits, it would have been obvious to one of .

Response to Arguments
7.	 Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Tadokoro in view of Ding, Applicant states that the amount of gas generation is not a variable that is to be optimized to achieve a certain result or property. Instead, the amount of gas generation is the result or property. In response, attention is drawn to the rejection as set forth above, wherein it is acknowledged Tadokoro and Ding are silent regarding the amount of gas generation. However, Tadokoro et al. recognize the importance of lowering the gas permeability and further teach the need for thermal stability of the molded product [0049]. Ding et al. recognize the importance of controlling the gas generation caused by decomposition during processing at high melt temperatures required to form the composition into molded parts (col. 7 line 59). As such, the amount of gas generation can be optimized as set forth in the rejection above. 
Applicant further states the present inventors have unexpectedly found that a small amount of ethylene acrylic acid based copolymer can minimize gas generation. Applicant drew attention to Example 1 and Comparative Example 5 in Tables 1 and 2 in the instant application. In response, the data demonstrating the reduction of gas generation is not found to be convincing. Example 1 does show lower gas generation that Comparative Example 5, however there are several variables that have been changed between Example 1 and Comparative Example 5 and the lower gas generation cannot be attributed only to the presence of the ethylene acrylic acid copolymer within the claimed range. For example, the amounts of (B), (C), (D) and (E) in Comparative Example 5 are all present in higher amounts than in Example 1 and the amounts of (B), (C) and (D) are all higher than the claimed range. As such, the 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
8. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763